April 17, 2009 VIA EDGAR Ms. Rebecca A. Marquigny Senior Counsel/ Office of Insurance Products The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-4644 Re: Nationwide Life and Annuity Insurance Company Nationwide VL Separate Account – G Pre-Effective Amendment No. 2, 1933 Act File No. 333-155153 Dear Ms. Marquigny: On behalf of Nationwide Life and Annuity Insurance Company ("Nationwide") and its Nationwide VL Separate Account - G ("Variable Account"), we are filing this pre-effective amendment in response to your oral comments provided on March 16, 2009.The Registration Statement provides for the offering of certain life insurance policies through the Variable Account. This filing is being made electronically via EDGAR in accordance with Regulation S-T. Responses to your comments are below: 1. Summary: Policy Benefits - Taxes (pp. 4-5).
